Citation Nr: 1133645	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO. 08-06 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder.

2. Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability. 

3. Entitlement to a separate disability rating for a neurologic abnormality, including peripheral neuropathy, of the lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active duty service from December 1988 until June 1991. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. This claim has since been transferred to the jurisdiction of the VARO in Oakland, California. The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in May 2011. 

The issue of service connection for headaches was denied by the February 2007 rating decision and the Veteran did not file a notice of disagreement (NOD) with that claim. An August 2008 rating decision similarly denied service connection for a bilateral shoulder disorder for which the Veteran did not file a NOD. As no NOD was filed in regards to those claims, the applicable rating decisions are final. However, during the May 2011 Board hearing, he referred to headaches and a shoulders claim and submitted medical evidence related to them. These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and it they referred to the AOJ for appropriate action. 

The issue of service connection for a cervical spine disorder and a separate rating for a neurologic abnormality is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's lumbar spine disability is not manifested by unfavorable ankylosis of the entire thoracolumbar spine. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id. 

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in December 2006, prior to the initial RO decision that is the subject of this appeal. The letter informed him that the evidence must support a worsening of his disability to substantiate the claim. The letter also informed him of VA's duty for obtaining pertinent evidence under federal control and that it would aid him in obtaining pertinent evidence not under federal control, but that it was his responsibility to obtain such evidence. 

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim. It is therefore inherent that the he had actual knowledge of the rating element of the claim. The December 2006 letter also provided notice of the type of evidence necessary to establish an effective date for the disability. Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied.   Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication. For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained VA outpatient treatment records. The Veteran's has submitted statements and medical records. He was also provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge. 

In addition, he was afforded a VA medical examination in December 2006, which provided specific medical opinions pertinent to the issue on appeal. The Board further notes that VA medical records are of record since April 2009; however, the only way that the Veteran could obtain a higher rating for his lumbar spine disability would be based on a showing of ankylosis of the lumbar spine. Neither the Veteran nor the record has indicated that the Veteran's lumbar spine disability is characterized by complete loss of motion, including as recently as in the May 2011 Board hearing. As such, a more recent VA examination and the obtaining of the most recent VA medical records in regards to that issue is not necessary for adjudication of the present claim.

The Board also notes that the Veteran appears to have attempted to raise a FOIA request for a copy of his records during the May 2011 Board hearing.  However, the Board notes that such a request was not adequate as a request to the Board. See 38 C.F.R. §§ 1.500-1.527.  The Board also notes that although the Veteran reported that he had previously filed a release of VA medical records to his representative in September 2006.  Such a request is not applicable to the Board, as it does not have access to such records to provide to the Veteran.  Additionally, that request was made in regards to a Veterans Service Organization from which the Veteran has revoked his representation; it would breach the Veteran's privacy to now release such records to an organization that no longer represents the Veteran.  Furthermore, the Veteran's current representative was provided access to all of his records available to the Board prior to the hearing.  As such, the Veteran was not prejudiced by the non-receipt of his records due to his inadequate FOIA request.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. 38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The General Rating Formula for Diseases and Injuries of the Spine assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease. The General Rating Formula for Diseases and Injuries of the Spine provides that a 40 percent evaluation would only be warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation, which would be the next higher applicable rating, would only be warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation would be warranted with unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 60 percent evaluation for a disability with incapacitating episodes having a total duration of at least six weeks during the past 12 months. Note 1 provides that for purposes of evaluations, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. A 60 percent evaluation is the maximum possible under this code section. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Merits of the Claim
 
The Veteran contends that his lumbar spine disability has worsened since his original grant of a 40 percent disability rating and warrants a higher rating. The Board notes that in phrasing his September 2006 claim the Veteran requested service connection for severe back spasms secondary to his service-connected lumbar spine disability. However, as noted by February 2007 rating decision, the Veteran's back spasms are already considered to be part and parcel of his service-connected lumbar spine disability. Indeed, the General Rating Formula for Diseases and Injuries of the Spine considers the presence of muscle spasms when rating back disorders.

The Veteran provided statements during his May 2011 Board hearing.  At that time although he was informed that a higher rating would require ankylosis of the spine, he did not indicate that his spine was ankylosed, but essentially claimed he warranted a higher rating based on his pain and requirement of bed rest. 

The Veteran received a VA examination in December 2006. He reported constant back spasm, with weakness, stiffness, swelling, locking, fatigue, and lack of endurance. The Veteran also reported no physician prescribed bed rest.

The December 2006 VA examiner noted various limited ranges of motion, including for forward flexion, hyperextension, bilateral lateral flexion, and bilateral rotation. The examiner also noted that an x-ray revealed mild degenerative change. The examiner diagnosed him with degenerative joint disease of the lumbar spine with secondary back spasms. The examiner opined that back spasms are secondary to the service-connected degenerative joint disease. 

VA medical records generally indicate complaints of, or treatment for, a back disability, including with a transcutaneous electrical nerve stimulation (TENS) unit, as indicated by a September 21, 2006 and October 31, 2006 records.

The Veteran also submitted a log indicating the receipt of numerous back massages over the past few years from Back Rubz Massage Services.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 50 percent evaluation contemplates unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine. Ankylosis is an immobility and consolidation of a joint due to disease, injury, or surgical procedure. See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003).  Although the record does indicate that the Veteran's range of motion of the lumbar spine is limited, he has repeatedly been found to have joint motion rather than immobility. As such, ankylosis indicative of a disability rating in excess of 40 percent is not indicated by the record.

The appellant has also put forth credible complaints of pain. With regard to such complaints, the Court has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995). Taking all of the evidence of record into consideration, the Board finds that the appellant's spine disability is likely manifested by some functional limitation due to pain on motion. Therefore, the currently assigned initial evaluation of 40 percent, but not more, is warranted for it. The Board notes that this 40 percent rating contemplates complaints of pain. There is no showing of any other functional impairment which would warrant a higher rating for the complaints of pain. 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a. 

The Board further notes that the Veteran does not warrant a disability rating in excess of 40 percent under Diagnostic Code 5243 for intervertebral disc syndrome based on incapacitating episodes. The only rating in excess of 40 percent for a lumbar spine disability under Diagnostic Code 5243, a 60 percent rating evaluation, would require incapacitating episodes of a total duration of at least six weeks during the past 12 months, with an "incapacitating episode" defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.

The December 2006 VA examination indicated that the Veteran was not on physician prescribed bed rest. Additionally, the Veteran has reported, in his May 2011 Board hearing, that he did not have physician prescribed bed rest, but that he the only reason did not have such bed rest was essentially because his back pained him too much to see a physician.

As previously indicated, Note 1 of Diagnostic Code 5243 very specifically requires that incapacitating episodes include bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, no evidence shows that the Veteran had incapacitating episodes with bed rest prescribed by a physician or as part of a physician's treatment for his service-connected back disability. There is also no evidence that the Veteran was ever hospitalized for his disability. Furthermore, although the Veteran has reported that he was too immobilized to go to see a physician, the Board notes that although he can provide testimony as to his own experiences and observations, the factual question of if he has incapacitating episodes to the extent that a physician would order bed rest is a decision made by a medical expert.  The Veteran is not competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  38 C.F.R. § 3.159.  He does not have the requisite special medical knowledge necessary for such opinion evidence.  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

Finally, the disability does not warrant referral for extra-schedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. The rating criteria are not inadequate. Higher ratings are available for the service-connected disability; however the Veteran simply does not meet those criteria. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). The Veteran's claim for a disability rating in excess of 40 percent for a lumbar spine disability is denied. 


ORDER

An evaluation in excess of 40 percent for a lumbar spine disability is denied. 


REMAND

The Veteran has also claimed to have a neurologic abnormality, specifically peripheral neuropathy, secondary to his service-connected lumbar spine disability and a cervical spine disorder that developed secondary to the service-connected lumbar spine disability.

The Board notes that the record indicates possible radicular disabilities. An August 9, 2004 VA medical record noted that the Veteran denied numbness or tingling. A November 25, 2005 VA medical record noted that the Veteran reported increased low back pain and noted that the Veteran denied urinary symptoms and bowel habits and had no radiation of pain; pain was localized to the lumbar region. However, a July 21, 2006 VA medical record noted that the Veteran complained of chronic lower back pain and radicular pain to the arms and legs, indicating possible new neurological abnormalities. The December 2006 VA examination also noted that the Veteran complained of pain that radiates down to the legs, but did not make any findings as to possible neurological abnormalities.

This case presents certain medical questions which cannot be answered by the Board. See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions). A medical opinion is therefore necessary. See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim). Specifically, a VA examination is necessary to determine whether he has a neurologic abnormality, such as peripheral neuropathy, due to his service-connected lumbar spine disability.

In regard to the Veteran's service connection claim for a cervical spine disorder, the Veteran initially limited his claim to asserting that his cervical spine disorder was secondary to his service-connected lumbar spine disability.  The RO developed this aspect of the claim, and the December 2006 VA examiner opined that the Veteran's degenerative disc disease of the cervical spine is not secondary to the lumbar spine disability, as there is no documentation in the medical literature to support this type of diagnosis. 

During the pendancy of this appeal and since undergoing the December 2006 VA examination, the Veteran has expanded his claim, asserting that he directly injured his cervical spine in service, as described the Board hearing transcript.  Specifically, the Veteran testified that he had trauma to his head in service that also hurt his cervical spine.  Indeed, review of the service treatment records reveal that he underwent a cervical spine consult in December 1989 after having a head injury; although the results of the consultation examination are unclear to the Board.  The Veteran has also submitted service treatment records indicating that he complained of neck pain in service, as in a March 11, 1991 record. 

The post-service medical records indicate the presence current cervical spine symptoms and pathology.  The December 2006 VA examination referred to contemporaneous radiology reports showing mild degenerative disc disc disease of the cervical spine.   

A January 21, 2004 orthopedic consult also noted that the Veteran complained of recurrent pain to the right shoulder, which could be considered close to the neck. An August 9, 2004 noted that the Veteran reported having a cervical injury.

An undated letter from the Veteran's dentist S.K.W. noted that the Veteran had symptoms of myofascial pain, temporomandibular joint pain, and dental pain. S.K.W., D.D.S., noted that the Veteran had neck pain typical of patients with temporomandibular dysfunction, but that his joint spaces appear normal.

A May 2, 2011 VA medical record also noted that the Veteran may have cervicogenic symptoms, including headaches. The examiner found the Veteran's history of extended marching with helmet, backpack, and gear to be potentially related to cervicogenic symptoms. 

The record thus indicates that the Veteran has a current diagnosis of a cervical spine disorder, evidence of in service complaints of neck pain and possible injury to the cervical spine, and assertions of neck pain since service.  

The December 2006 VA examination did not address the question of whether the Veteran's current cervical spine disorder is directly related to his service.  However, as was noted earlier, the Veteran has since expanded his claim to include direct service connection.  In view of the evidence described above in conjunction with the new assertions, the Board finds that another examination and opinion is necessary to fully and fairly adjudicate the Veteran's claim of entitlement to service connection for a cervical spine disorder.  38 U.S.C.A. § 5103A(d)(2).  

The record also indicates that the Veteran's VA medical records, since April 2009, have not been obtained and associated with the claims file. As the Veteran has previously indicated that he continually receives treatment from the VAMC, VA must obtain such evidence as it may substantiate the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board also notes that VA never provided the Veteran with notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA) in regards to the direct service connection claim. As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). As such, the RO/AMC should provide notice consistent with the VCAA in regards to that claim.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall provide the Veteran with notice consistent with the VCAA in regards to the service connection claim.

2. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from April 2009 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3. After any unassociated medical records are associated with the claims file, the RO/AMC shall provide the Veteran with a VA spine examination by an appropriate medical professional to determine whether the Veteran has any neurological abnormalities, including peripheral neuropathy, due to his service-connected lumbar spine disability, based on the examiner's medical expertise, his/her review of the claims file, including past VA examinations, the other medical evidence, lay evidence of record, and an examination of the Veteran. The examiner shall provide any appropriate studies, including an EMG if deemed necessary, of the lower extremities to verify any peripheral neuropathy.

The examiner shall determine the nature, extent, onset, and etiology of any lower extremity neurological abnormality found and determine whether it and opine as to whether is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any neurological abnormalities were caused by his service-connected lumbar spine disability, was aggravated by the spine disability, or are otherwise related to service. 

A clear rationale for all opinions shall be provided, along with a discussion of the facts and medical principles. 

The claims folder and a copy of this remand shall be made available to and be reviewed by the examiner. All indicated studies shall be performed, and all findings shall be reported in detail. 

4. After the requested medical records have been associated with the claims file, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any cervical spine disorder found to be present. 

The claims folder and a copy of this remand shall be made available to and be reviewed by the examiner. All indicated studies shall be performed, and all findings shall be reported in detail. 

The examiner shall opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any cervical spine disorder found to be present was incurred in, or as a result of, service.  In discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the Veteran's disorder, as well as the medical evidence of record, including service treatment records.  In rendering the opinion, specific reference shall be made to the head trauma and cervical spine consultation report of December 1989 that is documented in the STRs. The rationale for all opinions expressed shall be provided in a legible report.

5. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefit sought is not granted, the Veteran and his representative shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


